     Case 3:19-cv-01775-AJB-BLM Document 7 Filed 06/16/20 PageID.28 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   HAROLD L. EDWARDS, JR.,                             Case No.: 19-cv-1775-AJB-BLM
12                                      Plaintiff,
                                                         ORDER:
13   v.
     SOCIAL SECURITY,                                    (1) ADOPTING THE REPORT AND
14
                                                         RECOMMENDATION; AND
15                                   Defendant.
                                                         (2) GRANTING MOTION TO
16
                                                         PROCEED IN FORMA PAUPERIS
17                                                       AND DISMISSING SUA SPONTE
                                                         PLAINTIFF’S COMPLAINT
18
19                                                       (Doc. Nos. 3, 6.)
20
           Before the Court is Plaintiff’s motion to proceed in forma pauperis (“IFP”).
21
     (Doc. No. 3.) The Court referred the matter to Magistrate Judge Barbara L. Major for a
22
     Report and Recommendation (“R&R”). (Doc. No. 2.) The R&R recommends that
23
     Plaintiff’s motion to proceed IFP be granted and Plaintiff’s complaint be dismissed with
24
     leave to amend. (Doc. No. 6 at 7.) Plaintiff was instructed to file an amended complaint no
25
     later than November 12, 2019. (Id.) The parties were instructed to file written objections
26
     to the R&R by November 12, 2019. (Id. at 7–8.)
27
           Federal Rule of Civil Procedure 72(b) and 28 U.S.C. § 636(b)(1) set forth a district
28
                                                     1

                                                                               19-cv-1775-AJB-BLM
     Case 3:19-cv-01775-AJB-BLM Document 7 Filed 06/16/20 PageID.29 Page 2 of 2



1    judge’s duties in connection with a magistrate judge’s R&R. The district judge must “make
2    a de novo determination of those portions of the report . . . to which objection is made[,]”
3    and “may accept, reject, or modify, in whole or in part, the findings or recommendations
4    made by the magistrate judge.” 28 U.S.C. § 636(b)(1); see also United States v. Remsing,
5    874 F.2d 614, 617 (9th Cir. 1989). However, in the absence of objection(s), the Court “need
6    only satisfy itself that there is no clear error on the face of the record in order to accept the
7    recommendation.” Fed. R. Civ. P. 72(b) advisory committee note to the 1983 amendment;
8    see also United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
9          Neither party has filed objections to Magistrate Judge Major’s R&R. Further,
10   Plaintiff failed to file an amended complaint by November 12, 2019. Having reviewed the
11   R&R, the Court finds it thorough, well-reasoned, and contains no clear error. Accordingly,
12   the Court hereby ADOPTS Magistrate Judge Major’s R&R in its entirety. (Doc. No. 6.)
13   However, since the deadline has passed for Plaintiff to file an amended complaint and no
14   action has been taken in this case since the filing of the original complaint, the Court Clerk
15   is instructed to close the case.
16         IT IS SO ORDERED.
17   Dated: June 16, 2020
18
19
20
21
22
23
24
25
26
27
28
                                                     2

                                                                                    19-cv-1775-AJB-BLM
